Title: Notes on Laying Off Garden, 29 May 1806
From: Jefferson, Thomas
To: 


                        
                            
                                26-29 May 1806
                            
                        
                        Garden, as laid off for levelling 1806. May 26. 27. 28.
                        Cross measures from S.E. to N.W.
                        
                     
                        
                        5.
                        f.
                        base of terras
                     
                     
                        
                        4.
                        
                        border
                     
                     
                        
                        10.
                        
                        walk
                     
                     
                        
                        50.
                        
                        bed
                     
                     
                        
                        10.
                        
                        walk
                     
                     
                        
                           
                               84
                        
                        
                           
                               5.
                        
                        
                        terras base
                     
                     
                        
                        5.
                        
                        to S. side of houses
                     
                     
                        
                        17.
                        
                        to N. side of do.
                     
                     
                        
                           
                               35
                        
                        13.
                        
                        to center of road.
                     
                     
                        119
                        
                        
                        
                     
                  
                        
                        measures lengthwise from N.E. to S.W
                        
                     
                        
                        
                        4.
                        f.
                        base of terras
                     
                     
                        
                        
                        4.
                        
                        border
                     
                     
                        
                        
                        8.
                        
                        walk
                     
                     
                        
                        
                        92.
                        
                        bed
                     
                     
                        
                        
                        8.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        
                        
                        8.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        1000
                        331
                        14.
                        
                        walk
                     
                     
                        
                        669
                        100.
                        
                        bed
                     
                     
                        
                        
                        9.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        
                        
                        9.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        
                        
                        9.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        
                        
                        9.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        
                        
                        9.
                        
                        walk
                     
                     
                        
                        
                        100.
                        
                        bed
                     
                     
                        
                        
                        9.
                        
                        walk
                     
                     
                        
                        
                        4.
                        
                        border
                     
                     
                        
                        
                        
                           
                               4.
                        
                        
                        base of terras
                     
                     
                        
                        
                        1000
                        
                        
                     
                   
                        
                            May 26. 27. 28. 29. 1806. proceeded to lay off the garden correctly for levelling.
                        it is 1000. f. long, from one end to the other & is divided into 9. parallelograms, 8. of which admit a
                            bed 100. by 50. f. except the N. Eastern one, the bed of which is only 92. f.
                  I took the direction of the line passing along the middle of the covered way from the ice-house to the kitchen, & continued it to the upperside of the garden. Willis’s mountain not being visible, I observed it’s magnetic course to be S. 28°-15’ E. the perpendicular of this line would have given for the direction of the stone wall S. 61°-45’ W. but the direction of that wall & consequently of the lower long walk parallel to it is S 
                     61  -15
                      going S. Westwardly 1 -30
                  
                      I split the difference therefore, and run the cross walks in a direction of 45’ less than a right angle, in their N.W. angle, and 45’ more than a right angle in their N.E. angle.
                        
                        the center of the lower long walk was taken 14. f. from the outer face of the wall, to wit, 5 feet for
                                base of terras, 4. f. border, 5. f. half the breadth of the long
                            walk, and a stake was struck at the intersection with the line along
                            the middle of the cross walk leading from the covered way, this walk is 14. f. wide.
                        from this stake, I measured along the middle of the long walk S.Wly. 116.f. and stuck a stake, to wit, 7f
                            + 100f + 9f.
                        then 4. others successively in the same direction, at 109 f. each, to wit 100 f. bed + 9. f. walk and the
                            last at 117 f. to wit 100. f. bed + 9. f. walk + 4. f. border + 4. f. basis of terras
                        
                                                        
                        
                        Then returning North Eastwardly to the intersection of the lower long walk, & walk from the house and
                            keeping the distance of 14. f. from the face of the wall, I found this line to be N.64°-30’ E.
                        
                     
                        
                            I measured
                        107. f. to wit, 7 f. half the walk
                        + 100f. bed & struck a stake
                     
                     
                        
                            then
                        108 f. to wit. 8f. walk
                        + 100f. bed & struck a stake
                     
                     
                        
                            thence
                        116.f to wit 8f. walk
                        + 92f bed + 8f walk + 4 border 
                     
                     
                        
                            + 4f. base of terras, to face of the end wall
                     
                  
                        having fixed the stakes in the lower walk for every square, I measured from each of them at an angle 45±
                            than 90.° 67f-10I, to wit 67f-6I horizontl + 4. I. hypothenusal difference and stuck stakes corresponding to the lower
                            ones. these stakes are in the middle of the upper terras, & mark the line for digging perpendicularly down, because this
                            will leave an upper  (too much, sufficient to fill a lower) deficient, thus 
                        Measures length wise of the garden are, from S.W. end.
                        
                     
                        
                        4.
                        f.
                        base of terras
                     
                     
                        
                        4.
                        
                        border
                     
                     
                        
                        9.
                        
                        walk
                     
                     
                        
                        100.
                        
                        bed
                     
                     
                        
                        9.
                        
                        walk
                     
                     
                        
                        100.
                        
                        bed
                     
                     
                        
                        9.
                        
                        walk
                     
                     
                        
                        100.
                        
                        bed
                     
                     
                        
                        9.
                        
                        walk
                     
                     
                        
                        100.
                        
                        bed
                     
                     
                        
                        9.
                        
                        walk
                     
                     
                        
                        100.
                        
                        bed
                     
                     
                        
                        9.
                        
                        walk
                     
                     
                        669
                        100.
                        
                        bed
                     
                     
                        →
                        14.
                        
                        walk
                     
                     
                        331
                        100.
                        
                        bed
                     
                     
                        
                        8.
                        
                        walk
                     
                     
                        
                        100.
                        
                        bed
                     
                     
                        
                        8.
                        
                        walk
                     
                     
                        
                        92.
                        
                        bed
                     
                     
                        
                        8.
                        
                        walk
                     
                     
                        
                        4.
                        
                        border
                     
                     
                        
                        
                           
                               4.
                        
                        
                        base of terras
                     
                     
                        
                        1000
                        
                        
                     
                  
                  The measures cross wise are
                        
                        
                     
                        
                        5.
                        f.
                        base of terras
                     
                     
                        
                        4.
                        
                        border
                     
                     
                        14
                        10.
                        
                        walk
                     
                     
                        
                        50.
                        
                        bed
                     
                     
                        
                        10.
                        
                        walk
                     
                     
                        67-6
                        5.
                        
                        base of terras
                     
                     
                        
                        5.
                        
                        to S. side of houses
                     
                     
                        
                        17.
                        
                        to N. side of do.
                     
                     
                        
                        13.
                        
                        to center of road.
                     
                  
                        
                        1821. June 14. proceed to lay off the lowest plateau, so far as finished.
                        I run a line parallel with front of wall, 16. f. from it.
                        this was levelled by pins 10. f. distant extending f E. & W. & divided from foot of the fall into walks,
                            squares & allie thus from foot of terras 9f+36+2+24+2+36+8+36=153f then gradualised the cross lines rising 1.I. in 10.f.
                            to the bank so as in the 80.f. breadth of plateau to give a descent of 8 I.
                    